DETAILED ACTION

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
Applicant is arguing that the prior art reference Everett is solving a different problem than this instant application (See Remarks Pg. 11).  This argument is moot since Everett is analogous art since it is dealing with robots and image processing related to the robot.  
Applicant is additionally arguing that the display of the images is not on the robot but on a computer separate from the robot (See Remarks Pg. 12).  It’s obvious to perform a simple substitution of what display is displaying the required image data.
Applicants arguments directed to a display displaying images from different sources is moot as this reference has been replaced with Suzuki.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(Claim 1) map management module configured to store
See Fig. 2 Map Management Module.  


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-9 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  What is “at least one CCTV”.  Please clarify.  Does the applicant mean “at least one CCTV camera”?
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 is the inverse of its dependent claim 15.  Claim 15 states the images are displayed in a screen division mode (i.e. at the same time).  Claim 16 states that the images are alternately displayed (i.e. at different times).  Please clarify.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mascorro Medina et al. (herein after will be referred to as Mascorro) (US 20160114488) in view of Fouillade et al. (herein after will be referred to as Fouillade) (US 20120215380) in view of Everett, Jr et al. (herein after will be referred to as Everett) (US Patent No. 5202661) and in further view of Suzuki (US 20160182854).

Regarding claim 1, Mascorro discloses a guidance robot comprising: 
a map management module configured to store map data; [See Mascorro [0044] The map of the facility is stored in the robot computer (14).]
a camera configured to capture an image; [See Mascorro [Fig. 1 and 0028] Panorama 3D sensor (17).]
a communication interface configured to transmit or receive data; [See Mascorro [Fig. 2] Wireless comm. (203).]
a display configured to display an image; [See Mascorro [Fig. 1] Display (50 or 20).]
a motor configured to generate a force to move the guidance robot; and [See Mascorro [Fig. 2] Servos, actuators and manipulators (212).]
a controller configured to control an operation of the guidance robot, [See Mascorro [0044] Robot computer (14).]
wherein, in response to receiving a road guidance request signal, [See Mascorro [0044 and/or 0048] Guiding the customer to the location of the product within the facility based on customer’s need.]
the controller is to control the display to display a real-time image of a certain region of a movement path captured by the camera while moving along a determined movement path from a current position to a destination position, based on the map data.  [See Mascorro [Fig. 5 and 0055] The robot recognizes the structure and items on it through its 3D sensors….Display images of the items, text about the items, promotion about the items and general information on the structure.  This is when the robot guides a customer throughout a store including aisles.  Also, see 0051 and Fig. 4, navigating a user by a moving robot throughout a facility (which incorporates the map data from para. 0044).  This shows that a robot’s images are displayed to a user along with additional details about the captured images (i.e. text/promotion/general info) when navigating a user based on internal map data of the robot.]
Mascorro does not explicitly disclose
wherein the real-time image includes a front region with respect to a movement direction,
wherein the communication interface is to receive CCTV image captured by at least one CCTV disposed at a space at which the guidance robot is moving, and 
However, Fouillade does disclose
wherein the real-time image includes a front region with respect to a movement direction,  [See Fouilla [FIg. 1 and 0029] Display (110) to display data to an individual that is proximate to the robot.  The display is utilized to display images that are captured by one or more cameras that are resident upon the robot.  Also, see para. 0065, real-time images captured by the robot and/or para. 0030, robot camera captures live video data corresponding to environment of the robot.  Also, see 0058, the robot drives forward in the direction that corresponds to the current point of view of the live video feed.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the robot by Mascorro to add the teachings of Fouilla, in order to allow a user to see what the robot is seeing [See Fouilla [0011]]. 
Mascorro (modified by Fouilla) do not explicitly disclose
wherein the communication interface is to receive CCTV image captured by at least one CCTV disposed at a space at which the guidance robot is moving, and the display is configured to display the real-time image and the CCTV image in a screen division mode.
However, Batchu discloses
wherein the communication interface is to receive CCTV image captured by at least one CCTV disposed at a space at which the guidance robot is moving, and [See Everett [Abstract] Fixed and mobile intrusion detectors (installed on robots).  The fixed detectors outputs are used by the computer (which receives the data through a connection) to direct the mobile platforms.  Also, see Fig. 14, shows a path (point A to B) that a mobile robot is instructed to follow.  Also, see Col. 6 2nd para, images from video motion detector system is displayed and/or video provided by mobile robot.  Also, see Col. 21 last para. to Col. 22 first para, area under surveillance using fixed sensor system (obvious that surveillance camera systems use CCTV).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mascorro (modified by Fouillade) to add the teachings of Everett, in order to incorporate additional fixed cameras footage (which are already installed at primarily every facility that conducts business in Mascorro) to eliminate any blind footage captured by the robot [See Everett Col. 2 lines 20-23]].
Mascorro (modified by Fouilla and Everett) do not explicitly disclose

However, Suzuki does disclose
[See Suzuki [Fig. 2B] Displaying images from two different image sources in a screen division mode.]


Regarding claim 4, Mascorro (modified by Fouillade) disclose the robot of claim 1.  Furthermore, Mascorro discloses
further comprising a position recognition unit configured to detect a position of the guidance robot, wherein the controller is to determine the movement path by using current position information regarding the position detected by the position recognition unit and destination information about the destination position.  [See Mascorro [0033] Robot includes a robot location detector to detect the location of the robot and the detector functions in coordination with the maps/plans/schematics of the facility layout in which the robot is utilized.]

Regarding claim 5, Mascorro (modified by Fouillade) disclose the robot of claim 1.  Furthermore, Mascorro does not explicitly disclose
wherein the communication interface is to receive CCTV image from the at least one CCTV disposed at the movement path.  
However, Everett does disclose
wherein the communication interface is to receive CCTV image from the at least one CCTV disposed at the movement path.  [See Everett [Abstract] Fixed and mobile intrusion detectors (installed on robots).  The fixed detectors outputs are used by the computer (which receives the data through a connection) to direct the mobile platforms.  Also, see Fig. 14, shows a path (point A to B) that a mobile robot is instructed to follow.  Also, see Col. 6 2nd para, images from video motion detector system is displayed and/or video provided by mobile robot.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mascorro (modified by Fouillade) to add the teachings of Everett, in order to incorporate additional fixed cameras footage (which are already installed at primarily every facility that conducts business in Mascorro) to eliminate any blind footage captured by the robot [See Everett Col. 2 lines 20-23]].

Regarding claim 6, Mascorro (modified by Fouillade) disclose the robot of claim 1.  Furthermore, Mascorro does not explicitly disclose
wherein the communication interface is to receive CCTV image from the at least one CCTV disposed at the destination position.  
However, Everett does disclose
wherein the communication interface is to receive CCTV image from the at least one CCTV disposed at the destination position.  [See Everett [Abstract] Fixed and mobile intrusion detectors (installed on robots).  The fixed detectors outputs are used by the computer (which receives the data through a connection) to direct the mobile platforms.  Also, see Fig. 14, shows a path (point A to B, where point B is interpreted as the destination position) that a mobile robot is instructed to follow.  Also, see Col. 6 2nd para, images from video motion detector system is displayed and/or video provided by mobile robot.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mascorro (modified by Fouillade) to add the teachings of Everett, in order to incorporate additional fixed cameras footage (which are already installed at primarily every facility that conducts business in Mascorro) to eliminate any blind footage captured by the robot [See Everett Col. 2 lines 20-23]].

Regarding claim 14, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 14.

Regarding claim 17, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 17.

Regarding claim 18, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 18.

Regarding claim 19, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 19.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mascorro (US 20160114488) in view of Fouillade (US 20120215380) in view of Everett .

Regarding claim 2, Mascorro (modified by Fouillade, Everett and Suzuki) disclose the robot of claim 1.  Furthermore, Mascorro discloses
wherein the controller is to provide navigation content based on the movement path and is to control the display to display, the real-time image and the navigation content.  [See Mascorro [Fig. 5 and 0055] The robot recognizes the structure and items on it through its 3D sensors….Display images of the items, text about the items, promotion about the items and general information on the structure.]  
Mascorro fails to disclose
in a screen division mode,
However, Kreeger does disclose
in a screen division mode, [See Kreeger [Fig. 8] Display with multiple sub-windows including captured images along path and navigation route taken (2102).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the robot by Mascorro (modified by Fouillade, Everett and Suzuki) to add the teachings of Kreeger, in order to more effectively display and organize the captured images with any supplementary content. 

.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mascorro (US 20160114488) in view of Fouillade (US 20120215380) in view of Everett (US Patent No. 5202661) in view of Suzuki (US 20160182854) and in further view of Tan (US 20160090039).

Regarding claim 3, Mascorro (modified by Fouillade, Everett and Suzuki) disclose the robot of claim 1.  Furthermore, Mascorro discloses
wherein the controller is to provide navigation content based on the movement path and [See Mascorro [Fig. 5 and 0055] The robot recognizes the structure and items on it through its 3D sensors….Display images of the items, text about the items, promotion about the items and general information on the structure.]  
Mascorro does not explicitly disclose
is to control the display to alternately display, based on a user selection input, the real-time image and the navigation content.  
However, Tan does disclose
is to control the display to alternately display, based on a user selection input, the real-time image and the navigation content.  [See Tan [0028] User controls the display to switch between displaying navigation information or displaying images captured by imaging devices.]
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mascorro (US 20160114488) in view of Fouillade (US 20120215380) in view of Everett (US Patent No. 5202661) in view of Suzuki (US 20160182854) in view of Kreeger (US 20030132936) and in further view of Tan (US 20160090039).

Regarding claim 16, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 16.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mascorro (US 20160114488) in view of Fouillade (US 20120215380) in view of Everett (US Patent No. 5202661) in view of Suzuki (US 20160182854) and in further view of Border et al. (herein after will be referred to as Border) (US 20130278631).

Regarding claim 7, Mascorro (modified by Fouillade, Everett and Turner) disclose the robot of claim 6.  Furthermore, Mascorro does not explicitly disclose
wherein the communication interface is to receive, from a server, main facilities data of a periphery of the destination position, and the controller is to combine 
However, Border does disclose
wherein the communication interface is to receive, from a server, main facilities data of a periphery of the destination position, and the controller is to combine the CCTV image with the main facilities data and display combined data on the display.  [See Border [0779] Augmenting/overlaying transportation related content related to the transportation environment over the image content on the display.  This is used for navigation purposes in a transportation environment (which the navigation route inherently includes an initial and end destination).  In addition, see 0458, augmented display includes live video from an integrated camera.  Also, see 0643, processing of position information is done at a remote server and/or processing of visual captured content is done at an external server (para. 0692).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mascorro (modified by Fouillade, Everett and Turner) to add the teachings of Border, in order to incorporate augmented reality and provide on a display environment related data corresponding to the device’s position or facility within.  This will improve upon user navigation by providing the user with additional/supplemental information regarding the area/facility the user is navigating through.

.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mascorro (US 20160114488) in view of Fouillade (US 20120215380) in view of Everett (US Patent No. 5202661) in view of Suzuki (US 20160182854) in view of Ichinose et al. (herein after will be referred to as Ichinose) (US 20080147261) and in further view of Son et al. (herein after will be referred to as Son) (US 20150109415).

Regarding claim 8, Mascorro (modified by Fouillade, Everett and Suzuki) disclose the robot of claim 1.  Furthermore, Mascorro does not explicitly disclose
wherein the camera is to capture a user image of a user in real time, and the controller is to determine in real time a distance between the user and the guidance robot based on the user image, and is to control in real time a driving speed of the motor such that the distance between the user and the guidance robot is maintained within a predetermined range.  
However, Ichinose does disclose
the controller is to determine in real time a distance between the user and the guidance robot [See Ichinose [Fig. 7] The guidance robot (1) rate of movement is based according to the distance detected between the position detection unit and the person to keep the robot within a distance to the user.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mascorro (modified by Fouillade, Everett and Suzuki) to add the teachings of Ichinose, in order to effectively allow a user to follow the robot depending on how fast or slow a user walks and to avoid the user having to speed up to catch up to the robot. This improves upon user convenience when following a guidance robot.
Mascorro (modified by Ichinose) do not explicitly dislcose
wherein the camera is to capture a user image of a user in real time, and the controller is to determine in real time a distance between the user and the guidance robot based on the user image, and
However, Son does disclose
wherein the camera is to capture a user image of a user in real time, and the controller is to determine in real time a distance between the user and the guidance robot based on the user image, and [See Son [0046] Depth camera captures depth map which indicates distance between the depth camera installed on a robot and each object (which comprises a person) in the captured scene.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mascorro (modified by Fouillade, Everett, Suzuki and Ichinose) to add the teachings of Son, in order to perform a simple .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mascorro (US 20160114488) in view of Fouillade (US 20120215380) in view of Everett (US Patent No. 5202661) in view of Suzuki (US 20160182854) and in further view of Ichinose (US 20080147261).

Regarding claim 9, Mascorro (modified by Fouillade, Everett and Suzuki) disclose the robot of claim 1.  Furthermore, Mascorro does not explicitly disclose
further comprising a sensor configured to sense, in real time, a distance between the user and the guidance robot, wherein the controller is to control in real time a driving speed of the motor so that the distance between the user and the guidance robot is maintained within a predetermined range.  
However, Ichinose does disclose
further comprising a sensor configured to sense, in real time, a distance between the user and the guidance robot, wherein the controller is to control in real time a driving speed of the motor so that the distance between the user and the guidance robot is maintained within a predetermined range.  [See Ichinose [Fig. 7] The guidance robot (1) rate of movement is based according to the distance detected between the position detection unit and the person to keep the robot within a distance to the user.]
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Batchu (US 20170169128) – para. 0194-0198 – correlating video from a mobile device with CCTV cameras based on metadata (i.e. location, etc).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES T BOYLAN/Primary Examiner, Art Unit 2486